                                                                       lJ&DCSDNY
                                                                                                    -
                                                                    f DOCU?t~E:NT
                                      LISA SCOLARI
                                                                    1! Sl.EX:I'RON1CAUY FILBD ·
                                                                                       ·- -+-~--·
                                       Attorney at Law
                                  20 Vesey Street, Suite 400
                                 New York, New York 10007
                                  lscolarilaw@earthlink.net
                                                                    ll::~ ~~: 11&]~._:_
                                                                    HI>OC #:
                                                                            - ;   am     , ...



TEL 212-227-8899                                                          FAX 212-964-2926
                                      January 23 , 2020

Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007
via ECF
                             Re: United States v. Samuel Sosa
                                    19 Cr. 795 (SHS)

Your Honor

         I write to request that the Court approve a change in Samuel Sosa' s bond conditions. He
is currently on home detention and we seek a curfew instead . If approved, Mr. Sosa will remain
on electronic supervision with location monitoring but able to leave home during specific hours.
I make this request so that he will be able work variable hours within his curfew. If the Court
  ermits, the pretrial office will determine Mr. Sosa' s curfew hours.
         Mr. Sosa was released on a one hundred thousand dollar ($100,000.00) bond co-signed
by three people, including his mother with whom he lives . He has surrendered his passport, his
travel is restricted to the SD, EDNY and the District of NJ. He has been compliant with his
release conditions.
         The government, by Adam Hobson, Esq. , consents to this request and Mr. Sosa's SONY
pretrial officer, Ashley Cosme, also consents.

                                     Respectfully,
                                     ~      /).
                                     Lisa Scolari




H
